The Attorney            Gene~ral of Texas
                                        September 25, 1981

MARK WHITE
Attorney General


                   Mr. John W. Holcombe, DVM                 Opinion No. MW-371
                   Executive Director
                   Texas Animal Health Commission            Re: Whether chairman of Texas
                   Sam Houston State Office Building         Animal Health Commission must
                   Austin, Texas 78711                       sign quarantines

                   Dear Mr. Bolcombe:

                        Article 7009, V.T.C.S.. establishes the Texas Animal Health
                   Commission (formerly the Livestock Sanitary Commission; E     V.T.C.S.
                   art. 7009a). Among other things, the commission has a duty to protect
                   livestock, domestic animals, and domestic fowl from certain diseases
                   and to establish quarantines for this purpose. V.T.C.S. art. 7014f-1,
                   51.   You ask whether the commission or its chairman must sign
                   quarantine notices, or whether that responsibility may be delegated to
                   the executive director or to other commission employees. You advise
                   that all quarantines presently bear the stamped signature of the
                   chairman.

                        Section 24 of article 7014f-1 provides that:

                             All quarantines, written notices and other written
                             instruments signed under the authority of the
                             Chairman of the [Animal Health] Commission shall
                             have the same force and effect as if signed by the
                             Colmnission. The signature of said Commission or
                             Chairman shall be written or stamped under
                             authority of said Commission or Chairman on all
                             quarantine notices, and other instruments issued
                             by said Commission or Chairman.       Any written
                             instrument issued by said Commission or Chairman
                             shall be admissible as evidence in any Court of
                             this State when certified by the Chairman of said
                             Comission.   (Emphasis added).

                        You suggest that section 238(15) of article 7014f-1 might provide
                   authority for the commission to delegate this responsibility to
                   someone other than its chairman. That section provides that:

                             The [Animal Health] Commission of Texas is hereby
                             authorized to employ veterinarians, inspectors,




                                            p. 1241
John W. Holcombe - Page 2   (MW-371)



         stenographers and necessary clerical help and such
         other persons it may deem necessary for the
         performance of any duty under this Section or the
         enforcement of any provisions of this Section and
         may detail its veterinarians, inspectors and other
         persons for any duty authorized under this Section
         or incidental thereto.

     Taken alone, the first sentence of section 24, which refers to
quarantines "signed under the authority of the Chairman," might be
construed as authorizing the chairman to empower others to sign
quarantine notices. However, the second sentence clearly negates that
possibility. It plainly requires that the signature of the commission
x  its chairman be written or stamped on quarantine notices. This
provision enables the commission or its chairman to authorize others
to use a stamp bearing their signature, but it    does not authorize
anyone else's signature, either written or stamped, to be substituted
for that of the chairman or commission.

     With regard to your suggestion that section 23A(15) might allow
the commission to authorize someone other than its chairman to sign
quarantine notices, we do not believe the section can be read that
broadly. In our opinion, section 23A(15) is nothing more than a
source of authority for the commission to employ necessary personnel
to aid it in performing its statutory duties. It does not deal even
implicitly with the subject of signatures on quarantine notices.

     We therefore conclude that the signature of either the coudssion
or its chairman must be written or stamped on all quarantine notices.


                             SUMMARY

               Article 7014f-1, V.T.C.S., requires that the
          signature of either the Texas Animal Health
          Commission or its chairman be written or stamped
          on all quarantine notices.




                                       MARK      WHITE
                                       Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARIIE. GRAY III
Executive Assistant Attorney General




                                   p. 1242
John W. Holcombe - Page 3     (MW-371)



Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Moellinger
Peter Nolan
Bruce Youngblood




                                  p. 1243